Title: To Alexander Hamilton from Philip Schuyler, 25 February 1781
From: Schuyler, Philip
To: Hamilton, Alexander



Albany 25th Feby. 1781
My Dear Sir

Last night your favor of the 18 Inst: was delivered me. I confess that the contents surprized and afflicted me, not that I discover any impropriety in your conduct in the affair in question, for of that I persuade myself you are incapable, but as it may be attended with consequences prejudical to my country which I love, which I affectionately love, and as no event tending to its detriment can be beheld by me with indifference, I should esteem myself culpable were I silent on the occasion, and must therefore intreat your attention; a candid and favorable construction I ask not, for that I am certain I shall have. Long before I had the least Intimation that you intended that connection with my family, which is so very pleasing to me, and which affords me such entire satisfaction I had studied Your Character, and that of the other Gentlemen who composed the Genrals family. I thought I discovered in all an attention to the duties of their station, in some a considerable degree of ability, but, (without a compliment for I trust there is no necessity of that between us,) in you only I found those qualifications so essentially necessary to the man who is to aid and council a commanding General, environed with difficulties of every kind, and these perhaps more, and of greater magnitude, than any other ever has had to encounter, whose correspondance must of necessity be extensive always interesting, and frequently so delicate as to require much Judgment and adress to be properly managed. The public voice has confirmed the Idea I had formed of You, but what is more consoling to me and more honorable to you, men of genius Observation and Judgement think as I do on the occasion. Your quitting your station must therefore be productive of very material Injuries to the public, and this consideration, exclusive of others, impells me to wish that the unhappy breach should be closed, and a mutual Confidence restored. You may both of you Imagine when you seperate, that the cause will remain a secret, but I will venture to speak decidely, and say It is impossible, and I fear the Effect, especially with the French Officers, with the french Minister, and even with the french Court; these already Observe so many divisions between us; they know and acknowledge your Abilities and how necessary you are to the General. Indeed how will the loss be replaced? He will if you leave him, have not one Gentleman left sufficiently versed in the french to convey his Ideas. And if he obtains one, it is more than probable that he will be a meer interpreter, without being able to afford his General an Idea, and Incapable of conducting business with any competent degree of adress propriety or delicacy.
It is evident my Dear Sir that the General conceived himself the Agressor, and that he quickly repented of the Insult; “he wished to heal a difference which could not have happened but in a moment of passion.” It falls to the lott of few men to pass thro life without one of those unguar[d]ed moments which wound the feelings of a friend; let us then impute them to the fraility of human nature, and with Sternes recording angel, drop a tear, and blot It out of the page of life. I do not mean to reprehend the maxims you have formed for your conduct; they are laudable, and tho generally approved, yet times and circumstances sometimes render a deviation necessary and Justifiable. This necessity now exists in the distresses of Your country. Make the sacrifice, the greater it is, the more glorious to you, your services are wanted, they are wanted in that particular station which You have already filled so beneficially to the public, and with such extensive reputation. I am as incapable of wishing as you are of doing, any thing injurious to those principles of honor, which If I may use the expression, are the test of virtue; my wishes, which are very earnest for a reconciliation I am convinced you will impute to their true motives, public good and the best affections of the human heart. I have a letter from the General of the 20th Instant he mentions not a syllable of this unhappy difference.
Mrs. Schuyler was delivered on Tuesday the 20th of a daughter. She and the Child are both well & strong beyond what is usual; all here embrace you and my beloved Child. Adieu I am affectionately and with every wish for your happiness Your Obedient Servant
Ph: Schuyler
I say not a word about your project as I hope there will be no Occasion to attempt it. I thank you for your last which I did not answer concluding you were gone to Rhode Island.

